DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Response to Arguments
2.       The applicant’s arguments filed 1-28-22 have been fully considered but are not moot in view of the new ground(s) of rejection(s). 

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.      Claims 1-4, 7-8, 10-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al., US 2017/0013224 in view of Wilson et al., US 2008/0309759, in view of Ma et al., US 2010/0246597, in further view of Ellis, US 6,766,526, and in further view of Craner, US 8,731,379.
        Regarding claim 1, Heo teaches of an electronic apparatus comprising:
        a user interface (See Figs.39-41; [0195]-[0198])

        display at least one service name corresponding to at least one service provided by the electronic device (See Figs.39-41 which discloses a user interface displaying at least a service name of at least a channel name of 1.KBS);
         obtain a user command for inputting a service channel number to be assigned to a first service name (See Heo, Figs.27, 39-41, [0024], [0027], [0034]-[0035], [0043], [0045]-[0048], [0176], and [0195]-[0199] which teaches of a user command of at least a selection of the displayed box which is an input by the user that selects a service channel number. In other words, the claim does not recite that the user inputs a non-predetermined value as a channel number as applicant argues Heo does not teach and therefore does not preclude Heo from reading on the amended claim limitations since a selection of the box with the predetermined number channel number is nonetheless a user command that inputs a service channel number which then stores in memory the service channel number in association with the at least one service name),
         based on a selection of a first channel number a plurality of a first service channel number from among a plurality of service channel numbers, store, in the memory, the first service channel number in association with the first service name (See Figs.27, 39-41, [0024], [0027], [0034]-[0035], [0043], [0045]-[0048], [0176], and [0195]-[0199] which discloses mapping the external device to an allocated or unallocated channel through the user interface where the device can be registered to a specific channel 1:KBS).

        However, in the same field of endeavor, Wilson teaches of based on a user command for displaying an electronic program guide (EPG), display an EPG comprising at least one broadcast channel and the assigned first service channel number (See Fig.5, elements 506 and 508 which discloses the broadcast channels and service channels mapped to the service within the displayed EPG; [0018], [0021], [0026]-[0032]; and [0036]-[0038]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heo to have incorporated the teachings of Wilson for the mere benefit of allowing the user to see all of the channels and associated programs and applications as to be able to select the appropriate desired channel in a convenient manner.
        The combination of Heo and Wilson is silent with respect to the name that is unassigned to a channel, the user command for inputting the service channel number being a numeric input of the service channel number.
         However, in the same field of endeavor, Ma teaches of the name that is unassigned to a channel, the user command for inputting the service channel number being a numeric input of the service channel number (See [0024]-[0025] and Fig.3).

        The combination of Heo, Wilson, and Ma is silent with respect to based on the user command for inputting the service channel number, display a plurality of service channel numbers including the input service channel number. 
        However, in the same field of endeavor, Ellis teaches of based on the user command for inputting the service channel number, display a plurality of service channel numbers including the input service channel number (See Fig.8).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heo, Wilson, and Ma and their teachings of inputting service numbers to have incorporated teachings of Ellis and displaying a plurality of numbers including the inputted channel number for channel selection such as to provide an easier interface for the user in being able to find the desired channel without having to enter all of the numbers.
        The combination of Heo, Wilson, Ma, and Ellis is silent with respect to based on selection of a future timing a service channel displayed on the EPG, provide a task reservation screen for setting a reservation screen that controls operations to be performed by a service corresponding to the selected service channel, among the at least one service, at the future timing, and based on setting the reservation through the 
        However, in the same field of endeavor, Craner teaches of with respect to based on selection of a future timing a service channel displayed on the EPG, provide a task reservation screen for setting a reservation screen that controls operations to be performed by a service corresponding to the selected service channel, among the at least one service, at the future timing, and based on setting the reservation through the task reservation screen, display an indicator on the selected service channel of the EPG at the future timing (See Figs, 2-6 and col.4-5 which discloses of highlighting/selecting a future show on the EPG to record a program and recording the program at the desired time, wherein a recording indicator/icon appears at the cell/window of the selected program indicating scheduled recording).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heo, Wilson, Ma, and Ellis to have incorporated the teachings of Craner for the mere benefit of allowing recording of content through an EPG interface.
        Regarding claim 2, the combination teaches the electronic apparatus of claim 1, wherein the EPG further comprises a time axis and an information providing area, the information providing area comprising information of content broadcast on the at least one broadcast channel at timings associated with the time axis, and operation information of the at least one service at the timings associated with the time axis (See Wilson, Fig.5, 518 which discloses the EPG with time axis and a description area; 
         wherein the operation information of the least one service comprises at least one of past usage history of the electronic apparatus, power usage information of the electronic apparatus, information on an event detected through the electronic apparatus, information on a service mode set in the past (See Wilson, Fig.5, 508 which discloses information of an event).
         Regarding claim 3, the combination teaches the electronic apparatus of claim 2, wherein the timings comprise past timings of history information of the content broadcasted on the at least one broadcast channel and operations performed by the at least one service and future timings of the content to be broadcast on the at least one broadcast channel and the operations of the at least one service to be provided (See Wilson, Figs.5-6 and [0037]-[0038] which discloses past historical and future content broadcasting on the broadcasting channels which include the service surveillance camera channels and operations such as recorded, scheduled or triggered operations as well as the ability to watch or delete the video/recordings). 
         Regarding claim 4, the combination teaches the electronic apparatus of claim 3, wherein the processor is further configured to: based on selection of a past timing among the past timings for the operations performed by the at least one service, provide a screen including detailed execution history information of the operations performed by the at least one service at the past timing (See Wilson, Figs.5-6 and [0037]-[0038] which discloses past historical and future content broadcasting on the broadcasting channels 
         Regarding claim 7, the combination teaches the electronic apparatus of claim 1, wherein the at least one service comprises at least one of a search service for Internet search and a control service for controlling an external device in communication with the electronic apparatus (See Wilson, [0020] internet protocol; Fig.5, 508; Fig.6 which discloses of at least searching through the epg via an internet connection/protocol and for controlling the external surveillance cameras; Heo, [0021], [0042], [0105], [0122], [0161]-[0163], [0178]-[0192] which discloses of searching for the external devices and of internet connection). 
         Regarding claim 8, the combination teaches the electronic apparatus of claim 1, wherein the processor executing the at least one instruction controls execution to, based on receiving a user input to perform a channel search, provide a search result including information on the at least one service and the at least one broadcast channel as a result of the channel search (See Wilson, Fig.5 which discloses of display of an EPG which is displayed upon user request/input to display the EPG and is used for channel searching to see what programs and services are available; Heo, [0021], [0042], [0105], [0122], [0161]-[0163], [0178]-[0192] which discloses of searching via user input and providing search results for the channel of the program as well as the associated service related to the broadcast channel). 

       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8. 
5.      Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al., US 2017/0013224 in view of Wilson et al., US 2008/0309759, in view of Ma et al., US 2010/0246597, in view of Ellis, US 6,766,526, in view of Craner, US 8,731,379, and in further view of Hale et al., US 2015/0074725.
        Regarding claim 5, the combination of Heo, Wilson, Ma, Ellis, and Craner teaches the electronic apparatus of claim 1, wherein the service channel number corresponds to a low-level service in the category of services (See Wilson, Fig.5 and [0036]-[0038] which discloses low level service category of services of the surveillance cameras)

         However, in the same field of endeavor, Hale teaches of storing the high-level service channel corresponding to a category of services and wherein the high-level service channel and the service channel number are consecutive channel numbers of the electronic apparatus (See [0054]-[0056] and Fig.3-5 which discloses the high level OTT content and being able to expand on the high level channel of youtube to show the listings of the service channels of the sub categories/subcontent which are consecutive channels of 301, 301.1, 301.2..). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heo, Wilson, Ma, Ellis, and Craner to have incorporated the teachings of Hale for the mere benefit of allowing for a user to search and find a desired service in a more convenient manner.
        Regarding claim 6, the combination teaches the electronic apparatus of claim 5, wherein the processor executing the at least one instruction controls execution to: based on selection of the high-level service channel, provide a first user interface (UI) screen for integrating and providing a plurality of services included in the category of services (See Hale [0054]-[0056] and Fig.3-5 which discloses the high level OTT content and being able to expand on the high level channel of youtube to show the listings of the service channels of the sub categories/subcontent which are consecutive 
       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.
Conclusion
6.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov